Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Any rejections or objections not reiterated or expressly addressed in this office action were overcome by amendment filed 6/30/2022.  
Priority
The examined claims have basis in the earliest foreign priority document.  However, insofar as some claims are rejected under 112(a) in this office action those claims not enjoy the benefit of priority to the 9/29/17 filing date.  When the matters regarding lack of enablement are fully resolved the claim to priority will be reevaluated.  
Claims 5, 9, and 12 are fully supported in the instant disclosure and in the earliest priority document.  These claims enjoy the benefit of priority to the 9/29/17 filing date.  
Drawings
The corrected figure 1 filed 6/30/2022 is accepted. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 is indefinite when it refers to “the abundance of Porphyromonas genus bacteria” because it is unclear if this means to measure the abundance of all possible Porphyromonas genus bacteria or if measuring the abundance of only one or two species, for example, of Porphyromonas genus bacteria would meet the claim limitation.  
	Claim 5 is indefinite when it refers to “the abundance of Porphyromonas genus bacteria” because it is unclear if this means to measure the abundance of all possible Porphyromonas genus bacteria or if measuring the abundance of only one or two species, for example, of Porphyromonas genus bacteria would meet the claim limitation.  
Claim 6 is indefinite when it refers to “the abundance of Porphyromonas genus bacteria” because it is unclear if this means to measure the abundance of all possible Porphyromonas genus bacteria or if measuring the abundance of only one or two species, for example, of Porphyromonas genus bacteria would meet the claim limitation.  
The dependent claims incorporate the same issue and are also rejected as indefinite. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-4, 8 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for predicting the risk of developing pulmonary colonization/infection by Pseudomonas aeruginosa and treating the colonization/infection which includes measuring the abundance of Porphyromonas genus bacteria in a sputum or bronchoalveolar lavage sample from a subject and administering to the subject a therapeutically effective amount of P. aeruginosa specific antibiotics, does not reasonably provide enablement for methods wherein the sample is any of a wide variety of contemplated sample types or administering a therapeutically effective amount of P. aeruginosa probiotics.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
Claims 6, 10, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
With regard to the claimed step of administering to the subject a therapeutically effective amount of Porphyromonas probiotics, the specification mentions this treatment but does not exemplify it or provide any specific guidance as to this treatment. 
At the time the invention was made, the state of the art recognized that Porphyromonas species are core species in the lungs of CF patients (see Guss et al. (p. 23, Figure 1 and throughout) and van der Gast, which teaches that Porphyromonas is one of seven genera in the “core group” of bacteria identified in CF patients (The ISME Journal (2011) 5, 780–791).  
The instant claims purport that delivery of Porphyromonas as a probiotic to patients can be used in a method for treating or preventing or reducing pulmonary colonization or infection by CF patients. 
At the time the invention was made, some methods of treating CF with probiotics were known, see Van Biervliet, and these focused on changes to gut microbiota which had overall beneficial effects on patient health (Clinical Nutrition ESPEN 18 (2017) 37e43).  No report, however existed on successfully orally delivering Porphyromonas as a probiotic and effecting the colonization or infection of P. aeruginosa in the lungs.  No teaching in prior art providing guidance as to how to modify respiratory microbiota by delivery of probiotics.  No teaching how to modify risk of or prevent P. aeruginosa infection in respiratory tract by delivering probiotics to gut.  There is no guidance in the disclosure or teaching in the prior art to support a mechanism or mode of delivery of probiotics directly to lungs.  
 	Furthermore, Anad et al. in the post filing art raises concerns about the inconsistencies in attempts to treat CF with probiotics.  The reference states “It is to be noted that these findings are based on a few clinical studies with smaller patient cohorts. The inconsistencies in the results of these studies make it difficult to conclude whether probiotics have beneficial roles in patients with respiratory disorders. Apart from recruitment of a heterogenous population, the design of these studies involved administration of different types and quantity of probiotics for variable durations. Further, symptom-based scoring systems used to evaluate the effects of interventions were also different. Thus, it is difficult to compare such studies in order to conclusively delineate the efficacy of probiotics in treatment of respiratory diseases (Anand S and Mande SS (2018) Diet, Microbiota and Gut-Lung Connection. Front. Microbiol. 9:2147, p. 1-12).  The studies mentioned in the review focused on modifying the gut microbial community using known probiotic products.  
Anad et al. further teaches that the impact of the gut microbiome on lungs is via the movement of immune cells or other metabolites to distal organs from the gut (Figure 1).  In this case, it is unknown whether it is the direct presence in the lungs of the Porphyromonas that exerts the positive effect or if maybe immune stimulation from the probiotic ingestion or metabolic outcomes might be effective to prevent, reduce or treat pulmonary infection with P. aeruginosa.  It is highly unpredictable how or administering probiotic as claimed would function to achieve the stated outcomes. 
Furthermore, the claims encompass administering any possible species or composition of Porphyromonas to CF patients.  Post-filing date art  teaches that anaerobes appear to play a variety of conflicting roles in relation to CF lung disease; anaerobes are correlated with milder lung disease, but early colonization by anaerobes that can degrade mucins may also pave the way for later colonization by CF pathogens.  These findings with anaerobes link to the climax-attack model of microbial community development in CF, which proposes that strict anaerobes play an important role in antibiotic resistance (p. 11, Price CE, O’Toole GA. 2021. The gutlung axis in cystic fibrosis. J Bacteriol 203: e00311-21. https://doi.org/10.1128/JB.00311-21, pages 1-26).  It is unknown and unpredictable if the administering of anaerobes (i.e. Porphyromonas) would prevent, reduce or treat P. aeruginosa infection or if increasing these organisms would “pave the way” for later colonization by CF pathogens.  The observed correlation in the specification is does not provide any insight as to whether increasing bacteria levels in patients would be effective to treat, prevent or reduce P. aeruginosa infection.  
 	Furthermore, the state of the art does not support that the presence of ALL members of the Porphyromonas genus would be preventative or beneficial for preventing colonization or infection.  Prior art Li et al. teaches that P. gingivalis regulates P. aeruginosa-induced apoptosis (Microbes and Infection 16 (2014) 17e27).  Porphyromonas species are known to cause pediatric infections.  Brook reported isolating Porphyromonas isolates from all body sites in pediatric patients.  Further the Brook reference teaches that in older individuals Porphyromonas spp. tend to induce lower respiratory tract infection as a result of aspiration (J. Med. Microbiol. - Vol. 42 (1995), 340-347).  Therefore it is highly unpredictable whether high abundance of or treatment with a probiotic containing this species of Porphyromonas would be associated with risk of developing pulmonary colonization or infection by P. aeruginosa or would be functional to prevent or reduce pulmonary colonization or infection by P. aeruginosa in a subject suffering from CF. 
 	The instant claims include treating, preventing or reducing pulmonary P. aeruginosa infection in an individual with cystic fibrosis by administering a “therapeutically effective amount” of Porphyromonas probiotics.  There is no specific guidance as to the composition of the probiotic or the therapeutically effective amount or the mode of delivery that would result in an effect on infection in patients.  The prior art and post filing date art support that such an undertaking would be highly unpredictable, if administering Porphyromonas would be effective in preventing, reducing or treating in any way pulmonary P. aeruginosa colonies/infection.   Thus, having considered all of this, it is concluded that it would require undue experimentation to practice the claimed invention, with regard to treating with a therapeutically effective amount of Porphyromonas probiotics.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Keravec et al. (WS07.3 Pulmotypes of airway microbiota in the early stages of Pseudomonas aeruginosa (Pa) colonization in cystic fibrosis: a cohort study, Journal of Cystic Fibrosis, (June 2016) Vol. 15, Supp. Supplement 1, pp. S11. Abstract Number: WS07.3. Meeting Info: 39th European Cystic Fibrosis Conference. Basel, Switzerland. 08 Jun 2016-11 Jun 2016 ISSN: 1873-5010) in view of Frederiksen et al. (Pediatric Pulmonology 23:330–335 (1997)).
Keravac et al. teaches a method which includes measuring the abundance of Porphyromonas genus bacteria by 16S rRNA sequencing in a biological obtained from a child subject suffering from cystic fibrosis.  The reference teaches testing two groups, one group infected by P. aeruginosa and the other group remained uninfected.   The reference teaches that Porphyromonas was enriched in patients uninfected by P. aeruginosa, and by corollary, the infected patients had relatively low Porphyromonas levels.   
Keravac et al. does not teach administering to the subject a therapeutically effective amount of Porphyromonas antibiotics.  
Frederiksen et al. teach that treatment with antibiotics prevented or delayed chronic P. aeruginosa infection in 78% of patients for 3.5 years (abstract, throughout). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the instant filing date to have modified the method taught by Keravac et al. so as to have included a step of treating the individuals with low Porphyromonas levels with the regimen taught by Frederiksen et al. in order to prevent or delay the P. aeruginosa infection from becoming chronic.  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keravec et al. in view of Frederiksen et al. (Pediatric Pulmonology 23:330–335 (1997)) as applied to claims 1-3 and 5 above, and further in view of Cuthbertson et al. (The ISME Journal (2016) 10, 1081–1091).
 	The teachings of Keravec et al. in view of Frederiksen et al. as applied to claim 1 are given previously in this office action and are fully incorporated here.  
	Keravec et al. teaches determining microbial abundance by 16S sequencing but does not teach that the sequencing is deep sequencing. 
	Cuthbertson et al. teaches determining microbial abundances in sputum samples by pyrosequencing which is a deep sequencing technique.  
	It would have been prima facie obvious to have substituting the sequencing taught by Keravec et al. with the deep sequencing taught by Cuthbertson et al. as the application of a known method to achieve a predictable result, namely determining microbial abundances in sputum samples of cystic fibrosis patients.  

Claims 8, 10, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keravec et al. in view of Frederiksen et al. (Pediatric Pulmonology 23:330–335 (1997)) as applied to claims 1-3 and 5 above, and further in view of Coburn et al. (May 2015, Scientific Reports, 5:10241, DOI:  10.1038/srep10241, 12 pages).  
 	The teachings of Keravec et al. in view of Frederiksen et al. as applied to claims 1 and 5 are given previously in this office action and are fully incorporated here.  
	Kearvec et al. do not teach that the measured abundance was relative abundance or absolute abundance.  
Coburn et al. teach that molecular methods have demonstrated that not only their presence or absence, but also their relative abundance, dominance over other taxa and temporal stability are potentially important determinants of ecological and clinical change in lung disease.  Dominance refers to the absolute abundance.  
It would have been prima facie obvious to one having ordinary skill in the art to measure either relative abundance or absolute abundance, or both, of the Porphyromonas in the samples because Coburn et al. teach that both of these metrics are potentially important determinants of ecological and clinical change in lung disease.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 8-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/043100 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Remarks
 	With regard to the 112b rejection over the language “the abundance of Porphyromonas genus bacteria” because it is unclear if this means to measure the abundance of all possible Porphyromonas genus bacteria or if measuring the abundance of only one or two species, for example, of Porphyromonas genus bacteria would meet the claim limitation, the rejection is traversed.  Applicant argues that as shown on p. 13 of the results the entire genus of Porphyromonas is measured.  However, there is no limiting definition in the specification that requires that the claimed abundance is the “entire” genus as applicant exemplifies.  The language is vague and could encompass detecting abundance of one or two bacteria that are Porphyromonas bacteria and also determining the abundance of the entire genus.  Applicant’s argument in this regard is not persuasive. 
	With regard to the rejection for lack of enablement, applicant as traversed the rejection.  The portion of the rejection concerned with the type of sample is withdrawn.  But the rejection with regard to the treatment with probiotics is maintained.  Applicant provided a declaration “demonstrating that Porphyromonas probiotics are effective for the treatment of P. aeruginosa infection.”  The showing in the declaration is not commensurate in scope with the claims which encompass delivering any type of Poryphyromoas probiotic (any species, any means of delivery, for example) to effect treatment.  The declaration does not provide adequate description of the experiment conducted for the examiner to conclude that the experiment conducted flows from the teachings in the specification.   Furthermore, the declaration does not describe the composition or dosage of the probiotic or how it was delivered.  MPEP 2164.05 directs that the “the examiner should carefully compare the steps, materials, and conditions used in the experiments of the declaration with those disclosed in the application to make sure that they are commensurate in scope… Such a showing also must be commensurate with the scope of the claimed invention, i.e., must reasonably enable the full scope of the claimed invention.”  There is not adequate detail in the declaration regarding the experiment for the examiner to make the necessary careful comparison.  
	There is no guidance in the specification as to the composition of the probiotic or the therapeutically effective amount or the mode of delivery that would result in an effect on infection in patients.  The prior art and post filing date art support that such an undertaking would be highly unpredictable, if administering Porphyromonas would be effective in preventing, reducing or treating in any way pulmonary P. aeruginosa colonies/infection. 
	Therefore, following this, and having considered the declaration the rejection is still maintained.    
 	The prior art rejection in view of Cuthbertson et al. is WITHDRAWN because the  reference does not teach determining that the biological sample has low abundance of Porphyromonas genus bacteria as compared to a corresponding biological sample obtained from an uninfected subject.  The reference is silent as to the abundance of Porphyromonas as compared to that in an unaffected individual.  
With regard to the 103 rejection which is modified to address the amended claims, applicant argue that neither Keravec nor Cuthbertson teach determining that a biological sample has a low abundance of Porphyromonas and “subsequently” treating the subject for pulmonary colonization or infection by P. aeruginosa as required by the instant claims.  It is noted in the rejection that Keravec does not teach a treatment step.  
Applicant is arguing a feature that is not claimed, namely an order of steps.  The current claims do not require any order of steps, consonant with the transitional phrase “comprising” and because there is nothing in the claims that require any order. In particular, the reference teaches obtaining sputum samples from cystic fibrosis patients, and included one child patient (Table 1).  Nonetheless, it is entirely relevant that Keravec teaches that Porphyromonas is a biomarker that is in lower abundance in patients that were infected by Pa during follow up.  Thus, it would have been obvious to test a patient, observe low abundance of the marker which is associated with infection, and then treat to mitigate or avoid infection, even if the order of steps were required. 
Applicant argues that Frederiksen does not compensate for the deficiencies of Keravec and Cuthbertson because the reference is silent regarding a relationship between low abundance of Porphyromonas and colonization or infection by P. aeruginosa.  This is a piecemeal analysis that does not consider the totality of the claim.  The starting point of the rejection is Keravec at al. who very clearly teaches this relationship.  The rejections are modified to address the amended claims and maintained. 
Applicant points to the MPEP regarding the double patenting rejection.  As the double patenting rejection is not the last remaining rejection in the application, it is maintained.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753. The examiner can normally be reached Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Juliet Switzer
Primary Examiner
Art Unit 1634



/JULIET C SWITZER/Primary Examiner, Art Unit 1634